Citation Nr: 0720705	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  94-31 791A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of an 
intracerebral hemorrhage. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 in Southwest Asia in support of Operations Desert Storm 
and Desert Shield.  He had an additional four months of prior 
active service.

This appeal was before the Board of Veterans' Appeals (Board) 
in December 2003 and in August 2004, when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been accomplished, it has now been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran suffered an intracerebral hemorrhage in 
October 1992, seventeen months after his discharge from 
active duty.

2.  No relationship is shown between the intracerebral 
hemorrhage and the veteran's service or any event therein.


CONCLUSION OF LAW

Service connection for residuals of an intracerebral 
hemorrhage is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his intracerebral hemorrhage was 
caused by vaccines or gases related to his service in 
Southwest Asia and that service connection is warranted for 
the residual disability, including cognitive difficulty, 
bradyphrenia, and memory impairment. 

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in September 2004 which contained the information required.  
Although this letter post-dated the initial adjudication of 
his claim in 1994, the claim was subsequently re-adjudicated 
after the veteran was fully-informed and given the 
opportunity to submit additional evidence and argument in 
support of his claim.  He was informed of the substance of 
the laws and regulations governing service connection and 
claims concerning undiagnosed illness, as well as the 
substance of the regulation pertaining to the VA's duties to 
notify and assist in a Statement of the Case dated in May 
2006.  

The veteran has not been specifically informed as to the 
rules governing the assignment of disability ratings and 
effective dates in the context of the instant appeal.  
However, since the preponderance of the evidence is against 
the veteran's claim, any questions as to the appropriate 
rating and effective date to be assigned are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board considers VA's notice requirements to 
have been met.   

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran and his representative have presented 
written statements in support of his claim.  All relevant 
records and contentions have been carefully reviewed.  The 
veteran does not contend that there are, and the Board has 
not identified, any further areas of inquiry pertinent to the 
issues resolved in this decision.  Thus, the Board concludes 
that VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran has not alleged any error in the provision of 
notice following the VA's receipt of his application for 
benefits or in the VA's fulfillment of its duty to assist him 
in developing his claim; and the Board is unable to identify 
any such error either.  Therefore, no prejudice has accrued 
to the veteran or his claim in the course of the VA's 
responsibilities to notify and assist him.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a brain hemorrhage becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

However, the Persian Gulf War Veterans' Benefits Act 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
definition of "qualifying chronic disability" (for service 
connection) includes not only a disability resulting from an 
undiagnosed illness, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service connection under 38 U.S.C.A. § 1117(d).  Compensation 
available for Persian Gulf veterans includes "medically 
unexplained chronic multisymptom illness" that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.

38 C.F.R. § 3.317 defines the term "medically unexplained 
chronic multisymptom illness" to mean "a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities."  It further states that 
"[c]hronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this definition 
of "medically unexplained chronic multisymptom illness."  
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that 
the Secretary determines (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs has determined that there 
is no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines, including vaccinations against 
botulinum toxin and anthrax, pyridostigmine bromide, and the 
effects of multiple vaccinations given within a brief time 
span.  66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. 
Reg. 58,784-85 (Nov. 23, 2001).

Review of the veteran's service medical records does not 
reveal any indications of a future brain hemorrhage.  During 
routine general medical examinations in February 1984 and 
September 1987 he reported having had a head injury above his 
right eyebrow, which was superficial and involved his scalp 
only.  He reported experiencing a headache following the 
administration of vaccines prior to his deployment to Saudi 
Arabia; however, no sequellae were noted, and he did not 
complain of headaches again during active service.  During 
his reserve career, he completed multiple medical history 
forms, and on each one he denied having frequent or severe 
headaches.  None of the general medical examination reports 
reflect complaints of headaches.  His head and neurological 
system were deemed to have been normal upon examination each 
time.  In particular, the report of the medical examination 
conducted upon his return from Saudi Arabia in May 1991 
reflects a normal head and normal neurologic system.  

Private medical records dated in October and November 1992 
reflect that the veteran was admitted to the hospital after 
fainting.  At that time, he initially reported having 
experienced headaches for the previous two weeks.  Later in 
the hospitalization, he stated that he had a long history of 
headaches.  Upon testing, an intracerebral hemorrhage was 
discovered.  No etiology was identified and test results were 
interpreted as showing that the hemorrhage was benign.  

Despite further testing and evaluation by various specialists 
over the years, no cause of the hemorrhage has ever been 
identified.  Following a thorough examination in September 
2002, including review of the veteran's medical records and a 
clinical examination of the veteran, a VA neurological 
examiner concluded that the intracerebral hemorrhage was not 
associated with any event during the veteran's service.  The 
examiner also specified that the veteran's post-service 
headaches, blackout spells, and memory impairment are due to 
the hemorrhage, rather than to any event in service.  

In this case, there is no dispute that the veteran has 
suffered residual impairment from the intracerebral 
hemorrhage and currently continues to manifest such 
impairment.  The question is whether the hemorrhage or 
resulting impairment could be related to service in any way.  

Because the hemorrhage did not occur until October 1992, 
seventeen months after the veteran's discharge from active 
duty, direct service connection, based upon incurrence during 
active service, is not warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  As the hemorrhage occurred more than one 
year after the veteran's active service, it cannot be 
presumed under law to have had its incurrence during service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Because the veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, VA must consider 
whether service connection under the presumptions unique to 
such veterans may apply to his case.  Upon review, we must 
conclude that the Gulf War presumptions are not applicable to 
his case.  Initially, it is important to note that the 
veteran does not, in fact, have an undiagnosed illness, but 
rather he suffered an identifiable event, which was diagnosed 
as an intracerebral hemorrhage.  His current cognitive 
impairment, memory lapses, and headaches have been medically 
attributed to the hemorrhage, which occurred in October 1992.  
The fact that the etiology of the hemorrhage has not been 
identified does not automatically trigger the application of 
the Persian Gulf War presumptions.  Secondly, the veteran 
does not have a medically unexplained chronic multisymptom 
illness, either as defined by a cluster of signs or symptoms 
or as defined by the Secretary, since he does not have 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.

Other than the veteran's own contentions, there is no 
evidence tending to show that the veteran's intracerebral 
hemorrhage was caused by exposure to vaccines or gases during 
the course of his active service in support of the Persian 
Gulf War.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
the veteran is not shown to have the requisite medical 
expertise, his contention in this regard cannot be accorded 
probative value.  In any event, as set forth above, the 
Secretary of Veterans Affairs has determined that there is no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to certain vaccines, including vaccinations against 
botulinum toxin and anthrax, pyridostigmine bromide.  

To the contrary, the only medical opinion of record which 
bears directly upon the issue before the Board, the September 
2002 VA examiner's opinion, is against the veteran's theory 
of the case, as the VA examiner opined that the veteran's 
intracerebral hemorrhage was not associated with any event 
during the veteran's service.  Thus, no other connection to 
service is shown by the evidence of record.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The preponderance of the evidence is against the veteran's 
claim.  No connection between the veteran's active duty and 
the intracerebral hemorrhage has been shown and none of the 
available legal presumptions is applicable to the facts of 
this case.  The appeal must therefore be denied.


ORDER

Service connection for residuals of an intracerebral 
hemorrhage is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


